Exhibit 3.2 BYLAWS OF STOCK YARDS BANCORP, INC. ADOPTED: JANUARY 14, 1988 AMENDED: AUGUST 8, 1988 AMENDED: FEBRUARY 4, 1992 AMENDED: MARCH 14, 1995 AMENDED: MARCH 12, 2002 AMENDED: AUGUST 15, 2006 AMENDED: DECEMBER 18, 2007 AMENDED: APRIL 23, 2008 AMENDED:APRIL 22, 2015 TABLE OF CONTENTS Page ARTICLE I IDENTIFICATION 1 SECTION 1.01 NAME 1 SECTION 1.02 REGISTERED AND OTHER OFFICES 1 SECTION 1.03 SEAL 1 SECTION 1.04 FISCAL YEAR 1 ARTICLE II CAPITAL STOCK 1 SECTION 2.01 ISSUANCE OF SHARES 1 SECTION 2.02 SHARES OF STOCK 2 SECTION 2.03 TRANSFER OF SHARES 2 SECTION 2.04 LOST, DESTROYED, OR STOLEN CERTIFICATES 3 ARTICLE III SHAREHOLDERS 3 SECTION 3.01 PLACE OF MEETINGS 3 SECTION 3.02 ANNUAL MEETING 3 SECTION 3.03 SPECIAL MEETINGS 4 SECTION 3.04 NOTICE OF MEETINGS -WAIVER 4 SECTION 3.05 QUORUM 4 SECTION 3.06 CONDUCT OF MEETINGS 4 SECTION 3.07 CLOSING OF TRANSFER BOOKS AND FIXING OF RECORD DATE 5 SECTION 3.08 VOTING LIST 5 SECTION 3.09 PROXIES 5 SECTION 3.10 VOTING OF SHARES 6 SECTION 3.11 VOTING OF SHARES BY CERTAIN HOLDERS 6 SECTION 3.12 VOTING FOR DIRECTORS 7 SECTION 3.13 SHAREHOLDER ACTION WITHOUT A MEETING 7 SECTION 3.14 NOMINATION OF DIRECTORS 7 SECTION 3.15 NOTICE OF SHAREHOLDER BUSINESS 8 SECTION 3.16 INSPECTORS OF ELECTIONS 9 ARTICLE IV THE BOARD OF DIRECTORS 9 SECTION 4.01 GENERAL POWERS, NUMBER AND ELECTION 9 -i- TABLE OF CONTENTS (continued) Page SECTION 4.02 QUALIFICATIONS 10 SECTION 4.03 VACANCIES AND ADDITIONAL DIRECTORS 10 SECTION 4.04 REMOVAL OF DIRECTORS 10 SECTION 4.05 PLACE OF MEETINGS 11 SECTION 4.06 ORGANIZATION AND REGULAR MEETINGS 11 SECTION 4.07 SPECIAL MEETINGS - NOTICE 11 SECTION 4.08 QUORUM 11 SECTION 4.09 MANNER OF ACTING 11 SECTION 4.10 DIRECTOR ACTION WITHOUT A MEETING 12 SECTION 4.11 COMPENSATION 12 SECTION 4.12 COMMITTEES 12 SECTION 4.13 EXECUTIVE COMMITTEE 12 ARTICLE V OFFICERS 12 SECTION 5.01 EXECUTIVE AND OTHER OFFICERS 12 SECTION 5.02 ELECTION AND TERM OF OFFICE 12 SECTION 5.03 VACANCIES 12 SECTION 5.04 CHAIRMAN OF THE BOARD 13 SECTION 5.05 PRESIDENT 13 SECTION 5.06 VICE PRESIDENTS 13 SECTION 5.07 SECRETARY 13 SECTION 5.08 TREASURER 13 SECTION 5.09 TRANSFER OF AUTHORITY 13 SECTION 5.10 AUTHORITY OF OFFICERS 13 ARTICLE VI INDEMNIFICATION AND INSURANCE 14 SECTION 6.01 INDEMNIFICATION 14 SECTION 6.02 RIGHT TO INDEMNIFICATION 14 SECTION 6.03 RIGHT TO INDEMNIFICATION -SUCCESSFUL DEFENSE 15 SECTION 6.04 ADVANCEMENT OF EXPENSES 15 SECTION 6.05 CONDUCT OF LITIGATION 15 -ii- TABLE OF CONTENTS (continued) Page SECTION 6.06 CLAIM FOR INDEMNIFICATION 16 SECTION 6.07 INDEMNIFICATION - OFFICERS AND EMPLOYEES 16 SECTION 6.08 INDEMNIFICATION NOT EXCLUSIVE 16 SECTION 6.09 REPORT TO SHAREHOLDERS 16 SECTION 6.10 INSURANCE 16 SECTION 6.11 DEFINITIONS AND CONSTRUCTION 17 ARTICLE VII EMERGENCY BYLAWS 18 SECTION 7.01 EXISTENCE AND EFFECT OF EMERGENCY 18 SECTION 7.02 EMERGENCY POWERS 18 SECTION 7.03 ACTIONS DURING EMERGENCY 18 SECTION 7.04 AMENDMENTS 18 ARTICLE VIII CORPORATE RECORDS 19 ARTICLE IX
